Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: since there was no record of Statement of Common Ownership in the file docket of the current application, the examiner applied Millington (US 20130170363 Al) to reject all the claims. In the applicant’s response, filed on 05/17/2022, the applicant provides Statement of Common Ownership. Millington (US 20130170363 Al  and the present application were, no later than the effective filing date of the claimed invention, commonly owned by Sonos, Inc. In support of this statement, reference is made to: (1) an assignment of the present application (U.S. App. No. 17/098,134) to the Applicant, Sonos, Inc., which was recorded at Reel 055825, Frame 0320 on April 5, 2021; and (2) an assignment of Millington also to Sonos Inc., which was recorded at Reel 028316, Frame 0694 on June 5, 2012.
Thus,  based on the above statement provided Millington (US 20130170363 Al) is no longer a prior art.  Furthermore, further prior art searches failed to produce any relevant results. Thus, the pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   

CONCLUSION

 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173